Manx 1 Conn
PETER M. FRANKEL
Lous 1 Rucerers
MINA KENNEDY ae BSE
GILLIAN M. FEEHAN* .
*, OMITTED EN NJ AND PENDING ADMISSION EN-NY

Case 1:20-cr-00143-GBD Document 36 Filed 01/06/21 Page 1 of 2

COHEN, FRANKEL & RUGGIERO, LLP
ATTORNEYS AT LAW
20 Vesey STREET, SUITS 1200
New Yorn, NEw Yorn 10007
(212) 7324002 «+ Fax 212) 293-7214

35-477 90°" STREET
JACKSON HEIGHTS, NEW York (1372
(718) 898-4900 © Fax (718) 898-0093
PLEASE 10 NOT REPLY TO THIS OFFICE

 

ata

December 29, 2020

 

VIA ECF S RDERED:

 

The Honorable George B. Daniels B “ \ (
United States District Judge NAY dy D Oy
Southern District of New York Geprge Bf Daniels, U.S.D.J.

500 Pearl Street . . ;

New York, New York 10007 Dated? 2 UG OPT

 

Re: United States v. Alhassan Iddris Lari
20-cr-143 (GBD)

Dear Judge Daniels:

Please recall that I represent Mr. Alhassan Iddris Lari in his defense of the above-
referenced matter. I write to request a change in Mr. Lari’s current bail conditions to permit him
to travel into the Northern District of New York and the District of Connecticut during his
working hours. I have consulted with the Government and United States Pre-trial Services (PTS)
Officer Rena Bolin, who both have no objection to this request.

Currently, Mr. Lari is at liberty on a $50,000 personal recognizance bond (PRB) set
before Magistrate Judge Kevin Nathaniel Fox on March 3, 2020. The bond is secured by three
co-signers with travel restricted to the Southern and Eastern Districts of New York. He
surrendered all travel documents and has not made and will not make any applications for new
travel documents. Mr. Lari is also required to report to PTS and submit to mandatory drug testing
which, if positive, could add a condition of drug testing/treatment to the bond. Lastly, Mr. Lari is
required to continue his employment. On March 12, 2020, Your Honor modified Mr. Lari’s bail
to add the condition of home detention except for work daily from 4:00 p.m. to 4:00 a.m. and for
religious services on Fridays from 12:00 p.m. to 2:00 p.m. Your Honor also placed Mr. Lari on
location monitoring and instituted a curfew of 7:00 a.m. to 2:00 p.m.

On September 8, 2020, upon request of the defense, Your Honor modified Mr. Lari’s bail
to permit him to travel to into the District of New Jersey during working hours.

 
Case 1:20-cr-00143-GBD Document 36 Filed 01/06/21 Page 2 of 2

The Honorable George B. Daniels
December 29, 2020
Page 2 of 2

Mr. Lari drives a yellow cab that he rents from the Long Island Queens Medallion at 21-
02 44%" Avenue, Long Island City, New York 11101. Mr. Lari advised that he is currently turning
down approximately five fares per week because they require travel either into the Northern
District of New York or the District of Connecticut. If granted permission as requested, Mr.
Lari’s travel within the Northern District of New York and District of Connecticut would be
limited to dropping off passengers from time to time.

Mr. Lari thanks Your Honor for your consideration of this request.

Respectfully submitted,

Yih

Mark I. Cohen, Esq.
MIC/gmf

Cc: A.U.S.A. Mitzi Steiner (via ECF)
A.U.S.A. Caroline Lefever (via ECF)
U.S.P.O Rena Bolin (via ECF)

Mr. Alhassan Iddris Lari (via email)

 
